Citation Nr: 1421701	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to April 1969.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss.  The Veteran appealed with respect to the propriety of the initial assigned noncompensable rating for his bilateral hearing loss. 

In December 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such evidence on the record; however, it does not appear that this evidence had been associated with record.  38 C.F.R. § 20.1304(c) (2013).  Additionally, at the hearing, the record was held open for 30 days until January 3, 2014, to allow for additional VA treatment records to be associated with the record, which was subsequently accomplished.  At the Board hearing, the Veteran waived AOJ consideration of these records.  Id.  Therefore, the Board may properly consider such newly received records.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of the December 2013 Board hearing transcript and additional VA treatment records dated to January 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that the severity of his bilateral hearing loss warrants a compensable evaluation.  He was most recently afforded a VA audiological examination in February 2010, over fours year ago, which showed that his bilateral hearing loss was considered not compensable under 38 C.F.R. § 4.85, Tables VI and VII.  However, at the December 2013 Board hearing, the Veteran testified that the severity of his bilateral hearing loss had increased since the February 2010 examination.  In this regard, he reported that he had trouble understanding people and had problems hearing when there was a lot of background noise.  He also indicated that he had issues with hearing people when talking on the phone as well as while watching television.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss. 

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his ability to secure or follow substantially gainful employment. 

As observed above, the Veteran submitted additional evidence at the Board hearing.  However, it does not appear that this evidence has been associated with the record.  As such, on remand, the AOJ should ensure that all outstanding evidence and temporary files, specifically including evidence submitted by the Veteran at the Board hearing, is associated with the record.  If no such files exist, the Veteran should be given another opportunity to submit such evidence.

Lastly, the Veteran testified that he received treatment through VA for his bilateral hearing loss.  As noted above, a review of the Virtual VA claims processing system shows that VA treatment records dated to January 2014 have been associated with the Veteran's record.  Therefore, while on remand, VA treatment records dated from January 2014 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding evidence and temporary files with the claims file or electronic record, specifically including evidence submitted by the Veteran at the December 2013 Board hearing.  If no such files exist, provide the Veteran with another opportunity to submit such evidence.

2.  Obtain all VA treatment records dated from January 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e) . 

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz , as well as speech recognition scores based on the Maryland CNC tests. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his ability to secure or follow substantially gainful employment.  Any opinion expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



